Title: James Madison to William Allen, 26 July 1830
From: Madison, James
To: Allen, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            July 26. 1830
                            
                        
                        
                        I have no draft on Col.– Minor from Mr H Taylor, for the $25. mentioned in yours of the 22d. [ ] but a letter
                            from him saying that Col. M. would be furnished with that sum to be paid to me. I can only inclose therefore a rect which
                            you say will suffice: Out of the little fund produced by this and the balance in your hands please to pay what I am in
                            debt to Mr. Gray, and to the Printer Mr. Harrow, if not exceeding the fund. Shd. there be a deficiency let me know,
                            & it will be made up. With friendly respects 
                        
                            
                                J. M.
                            
                        
                    